DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17319852 filed on May 13th, 2021 in which claims 1-18 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 05/13/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kayahara (JP Pub. Nº 2010-032858), in view of Komatsu et al. (US Pub. N° 2006/0217266).

9.	Regarding independent claim 1: Kayahara disclosed a fixing device for fixing a developing agent image to a recording sheet by electrostatically spraying a charged fixing solution toward the developing agent image on the recording sheet (“Mode for invention”, para [0005], lines 1-10; also see Fig. 1, reference 38), the fixing device comprising: 
 	a container for storing the fixing solution (Fig. 6, the fixing agent container of the fixing agent discharger 40); 
 	a plurality of nozzles in communication with the container and for spraying the fixing solution (Fig. 6, reference 40a) toward the developing agent image (Fig. 6, reference T); 
 	a potential difference generating portion for generating a potential difference between the fixing solution stored in the plurality of nozzles and the recording sheet conveyed at a position separated from the plurality of nozzles (“Mode for invention”, para [0009], lines 1-5 and [0016], lines 1-4; also see Fig. 6, the combination of references 50 and 60 generates a potential difference between the fixing solution stored in the plurality of nozzles and the recording sheet conveyed at a position separated from the plurality of nozzles); and 
 	a controller (not shown) controlling a voltage applied to the potential difference generating portion, the controller applying voltage to the potential difference generating portion such that the fixing solution is sprayed from the plurality of nozzles (See Fig. 6, the negatively charged droplets D are sprayed due to the potential difference generating portion (50,60)).
 	 Kayahara is silent about the fixing solution is sprayed from the plurality of nozzles before a leading end of the recording sheet reaches a fixing region.
 	Komatsu et al. disclosed a liquid ejecting head ([0003], line 1; also see Fig. 2, reference 13) for spraying a liquid ([0007], line 1; also see Fig. 2, reference 19) onto a recording sheet ([0006], line 1; also see Fig. 2, reference 11), wherein the controller (not shown) is configured to start spraying the liquid before a leading end of the recording sheet reaches a spraying region (See Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Komatsu et al. with those of Kayahara by starting to spray the fixing liquid before a leading end of the recording sheet reaches a spraying region in order to support marginless printing as disclosed by Komatsu et al. in paragraph [0002].

10.	Regarding claim 2: The combination of Kayahara and Komatsu et al. disclosed the fixing device according to claim 1, wherein the controller applies voltage to the potential difference generating portion such that the fixing solution is sprayed from the plurality of nozzles after the leading end of the recording sheet is moved past a portion between a photosensitive drum and a transfer roller (Kayahara Fig. 1, the fixing device 38 sprays the fixing solution after the leading end of the recording sheet P is moved past a portion between a photosensitive drum 12 and a transfer roller 28).

11.	Regarding claim 18: The combination of Kayahara and Komatsu et al. disclosed the fixing device according to claim 1, wherein the potential difference generating portion comprises: a first electrode in contact with the fixing solution and configured to apply voltage to the fixing solution (Kayahara Fig. 6, the electrode of the fixing agent charger 50 connected to the fixing agent discharger 40), and a second electrode facing at least part of the plurality of nozzles (Kayahara Fig. 6, the electrode of the voltage applicator 60 opposite to the plurality of nozzle 40a).

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kayahara (JP Pub. Nº 2010-032858), in view of Komatsu et al. (US Pub. N° 2006/0217266) as applied to claims 1, 2 and 18 above, and further in view of Nakamura et al. (JP Pub. N° 2010-061076).

13.	Regarding claim 11: The combination of Kayahara and Komatsu et al. disclosed the fixing device according to claim 1.
 	The combination of Kayahara and Komatsu et al. is silent about further comprising a pressurizing unit configured to apply pressure to the fixing solution, wherein the controller is configured to maintain the pressure applied to the fixing solution at a constant level during print control.
 	Nakamura et al. disclosed a fixing head (Fig. 2, reference 38a) configured to apply toner fixing liquid (Fig. 2, reference 40) to a recording sheet (Fig. 2, reference 21), and a controller (not shown) configured to maintain the pressure applied to the fixing solution at a constant level during print control (Fig. 2, reference 42 is a pump for maintaining the pressure applied to the fixing solution 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura et al. with those of the combination of Kayahara and Komatsu et al. by controlling the pressure of the fixing solution constant in order to achieve a uniform spraying of the fixing solution across the recording sheet.

Allowable Subject Matter
14.	Claims 3-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

16.	US Patent application publication number 2003/0049177 to Smith et al. also disclosed a similar invention in Fig. 2.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853